DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
III.	Claims 1-7, 9 and 11-17 are pending and have been examined, where claims 1-7, 9 and 11-17 is/are found allowable. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims  pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “determination (300) of a centreline (C) of the artery, - positioning (400) of the IMD (M) according to an initial position, around the centreline (C), - simulation (500, 800) of the final position (M) of the IMD after deployment, as a function of the stresses exerted by the walls of the vascular structure on the IMD, the determination of the centreline placing points at different longitudinal positions along the vascular structure, so as to minimize a travel time of fluid along said points (Ci) between an input point (I) in the vascular structure and an output point (S) in the vascular structure” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of implantation simulation, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	The PCT application, PCT/FR2018/053343, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-7, 9 and 11-17 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Reasons for Allowance
Claims 1-7, 9 and 11-17 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.


Primary reference, Srivastava (US 20200279643) discloses a method for determining the positioning in deployed position of an expandable implantable medical device, or IMD, said medical device being intended to be deployed in a vascular structure, the method comprising,  
on the basis of a three-dimensional image of a region of interest comprising the vascular structure in which a positioning point (D) of the IMD has been defined (see paragraph 80, training a plane segmentation model (block 414), the plane segmentation model may be trained to identify which of the extracted planes includes the aortic annulus, For example, the plane segmentation model may have a binary output that outputs whether the extracted plane includes the aortic annulus or doesn't include the aortic annulus), the following steps:
determination of a centreline of the artery (see paragraph 76, extracting a centerline of the representation (block 410), the centerline may be extracted using machine learning techniques, a centerline dataset including images where a centerline is identified may be used to train the extraction of a centerline from the identified portion of a patient's anatomy),
positioning of the IMD according to an initial position, around the centreline (see paragraph 56, a second processing circuit configured to identify an implantation site for a medical device, and a third processing circuit configured to determine a size of a medical device to be implanted into the implantation site), 
Srivastava is silent in disclosing “simulation of the final position of the IMD after deployment, as a function of the stresses exerted by the walls of the vascular structure on the IMD, wherein the determination of the centreline placing points at different longitudinal positions along the vascular structure, so as to minimize a travel time of fluid along said points between an input point (I) in the vascular structure and an output point in the vascular structure, the said points forming the centreline (C), and the simulation of the final position of the IMD is carried out as a function of a level of longitudinal push-pull intended to be applied to the IMD during its implantation.” Srivastava does not qualify as a prior art. 

Secondary reference, Bernhard (US 20100195879) discloses the determination of the centreline placing points at different longitudinal positions along the vascular structure (see figure 3):

    PNG
    media_image1.png
    563
    1112
    media_image1.png
    Greyscale
.
Bernhard is silent in disclosing so as to minimize a travel time of fluid along said points (Ci) between an input point in the vascular structure and an output point in the vascular structure, the said points forming the centreline.

LaDisa discloses “Alterations in regional vascular geometry produced by theoretical stent implantation influence distributions of wall shear stress: analysis of a curved coronary artery using 3D computational fluid dynamics modeling” tested the hypothesis that acute changes in stent induced regional geometry influence distributions, stress, of WSS using 3D coronary artery CFD models implanted with stents that either conformed to or caused straightening of the primary curvature of the left anterior descending coronary artery, where WSS obtained at several intervals during the, blood flow velocity cardiac cycle, time averaged WSS, and WSS gradients were calculated using conventional techniques (see figure 3):

    PNG
    media_image2.png
    807
    1160
    media_image2.png
    Greyscale
.

Secondary reference, LaDisa is silent in disclosing so as to minimize a travel time of fluid along said points (Ci) between an input point in the vascular structure and an output point in the vascular structure, the said points forming the centreline.

Primary reference, Ralovich (US 20130243294) discloses 
determination of a centreline (C) of the artery (see paragraph 28, centerline of the vessel tree can be extracted using an automated vessel centerline extraction algorithm), 

    PNG
    media_image3.png
    310
    627
    media_image3.png
    Greyscale

wherein the determination of the centreline placing points at different longitudinal positions along the vascular structure (see figure 4 below which are longitude to the artery):

    PNG
    media_image4.png
    373
    1100
    media_image4.png
    Greyscale
.
Ralovich is silent in disclosing positioning of the IMD (M) according to an initial position, around the centreline and simulation of the final position (M) of the IMD after deployment, as a function of the stresses exerted by the walls of the vascular structure on the IMD and minimize a travel time of fluid along said points (Ci) between an input point (I) in the vascular structure and an output point (S) in the vascular structure, the said points forming the centreline (C), and the simulation of the final position of the IMD is carried out as a function of a level of longitudinal push-pull intended to be applied to the IMD during its implantation.

Ralovich, LaDisa, Bernhard and Srivastava, taken alone or in combination with each other are silent in disclosing all the limitations of claim 1. For all the reasons above all claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 7/16/22